DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/841,698 filed on 04/27/2020. Claims 1-20 are pending in the office action.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 16, and 20 are objected to because of the following informalities:  these claims are mixed between process and apparatus and also claimed as dependent on the processor claims 1 and 6. Hence, these claims should be rewritten as independent form as the below:
As per claim 11: 
Line 1, replaces “the method” with -- a method --.
Lines 1-2, deletes “according to claim 1”.
Line 5, after “steps” replaces “of the method” with -- :
acquiring position offset indication information between a transmitting coil in the power transmitting device and a receiving coil in a power receiving device; 
adjusting a position of the transmitting coil according to the position offset indication information --.

As per claim 16: 
Line 1, replaces “the method” with -- a method --.
Lines 1-2, deletes “according to claim 6”.
Line 5, after “steps” replaces “of the method” with -- :
determining, by a magnetic induction sensor, a position of a transmitting coil in a power transmitting device configured to wirelessly charge the power receiving device; determining a position adjustment parameter of the transmitting coil according to a position of a receiving coil in the power receiving device and the position of the transmitting coil, wherein the position adjustment parameter is used to indicate an adjustment direction and an adjustment distance of the transmitting coil; and 
transmitting the position adjustment parameter to the power transmitting device--.
As per claim 20: 
Line 1, replaces “the method according to claim 1” with -- a method --.
Line 2, after the phrase “comprising:” inserts --

adjusting a position of the transmitting coil according to the position offset indication information --.
	Line 7: replaces “a magnetic inductive sensor” with -- the magnetic inductive sensor --.
	Line 16: deletes “such”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. 2012/0212178) in view of Kyeong (U.S. Pub. 20210218289).
With respect to claims 1, 6, 11, and 16: Kim discloses a method for adjusting a coil position, applied to a power transmitting device, the method comprising: 
detect position of subject charging terminal (i.e., power receiving device 200) between a transmitting coil in the power transmitting device and a receiving coil in a power receiving device (‘178, fig. 1-2, power transmitting device 100 has transmitting coil 120 and power receiving device 200 has receiving coil 220, par. 6, a degree of matching between position of the primary coil and the secondary coil (i.e., offset position)); wherein the power transmitting device is configured to wirelessly charge the power receiving device (‘178, fig. 2, transmitting coil 120 is configured to wirelessly charging the power receiving device 200 via receiving coil 220), and the detected position of subject charging terminal has maximized inducted voltage between the transmitting coil and the receiving coil (‘178, fig. 2, position driving section 112 and area adjusting section 114, par. 40-41 and also see fig. 4 and fig. 6, 512 and 518); and 
adjusting (i.e., moving) a position of the transmitting coil to corresponding to and/or align with the subject charging terminal 200 (i.e., power receiving device 200). (‘178, fig. 4, par. 40, par. 62, par. 70-71, and par. 74).
Kim teaches the position of the subject charging terminal 200 is detected. The position at which the magnitude of the inducted voltage become maximized is detected (the primary (i.e., transmitting) coil 120 may be move around to determine this position), 
Moreover, Kim also teaches a pressure sensor installed at the charging station to detect terminal/receiving position (‘178, par. 31, par. 65, par. 71).
Kim does not implicitly teach the position offset indication information, a position of adjustment parameter of the transmission coil and a magnetic inductor sensor for determining position of a transmitting coil in the power transmitting device.
Kyeong teaches using a current sensing detector (‘289, par. 1) and matrix of sensors (‘289, fig. 7) which calculates displacement of the position of the wireless device or whether the wireless device is removed and a displaced direction of the displaced wireless device so as to move the transmitting coil again (‘289, par. 38). a power transmitting coil 2 of a moving unit 4 moves to the center position of the system. The moving direction is calculated for an X axis and a Y axis each. The moving direction of the moving unit 4 is determined on the basis of whether the value is effective (‘289, fig. 3, par. 68, and fig. 5, par. 70, for sense value, and also see fig. 4 and fig. 6, par. 69 and par. 71, for predetermined distance). 
It would have been obvious to one of ordinary skill in the art to combine Kyeong and Kim to modify Kim’s control section to control moving section using Kyeong’s the effective value and predetermined distance, and the matrix of sensor for direction the moving unit to move to location/position that always guarantees the performance of the 
With respect to claims 2 and 12: Kim and Kyeong teach wherein the position offset indication information comprises charging efficiency indication information and the charging efficiency indication information is used to indicate a charging efficiency of the wireless charging; and adjusting the position of the transmitting coil according to the position offset indication information (see as above) comprises: 
detecting whether the charging efficiency indication information satisfies a first predetermined condition (i.e., the magnitude of the induced voltage becomes maximized is detected) (‘178, par. 74); 
adjusting the position of the transmitting coil if the charging efficiency indication information satisfies the first predetermined condition (‘178, par. 74, the primary coil 12o move to the coordinate corresponding to the position at which the magnitude of the induced voltage is maximized. This position that may correspond to the point where the center positions of the primary coil 120 and secondary coil 220 are substantially equal to or align with each other where maximized or improve transmission efficiency is generated).
Kim does not teaches the limitation “after the adjustment of the position of the transmitting coil, re-acquiring the charging efficiency indication information, re-performing the step of detecting whether the charging efficiency indication information satisfies the first predetermined condition until the charging efficiency indication information does not satisfy the first predetermined condition, and stopping adjusting the position of the transmitting coil”.

It would have been obvious to one of ordinary skill in the art to combine Kyeong and Kim to modify Kim’s control section to control moving section using ‘Kyeong the effective value and predetermined distance to re-evaluation the moving direction of 

With respect to claims 3 and 13: Kim and Kyeong teach wherein the acquiring the position offset indication information between the transmitting coil in the power transmitting device and the receiving coil in the power receiving device comprises: 
acquiring a transmitted power of the power transmitting device and a received power of the power receiving device (‘289, fig. 10, par. 75-77); 
calculating a charging efficiency according to the transmitted power and the received power (‘289, fig. 14a-14b, par. 96); and 
determining the charging efficiency indication information according to the charging efficiency (‘289, fig. 14a-14b, the graphic indicates charging efficiency information, par. 96).
With respect to claims 5 and 15: Kim and Kyeong teach wherein the acquiring the position offset indication information between the transmitting coil in the power transmitting device and the receiving coil in the power receiving device comprises: 
receiving a position adjustment parameter transmitted from the power receiving device, wherein the position adjustment parameter is used to indicate an adjustment direction and an adjustment distance of the transmitting coil (‘289, par. 72, par. 77).
With respect to claims 7 and 17: Kim and Kyeong teach wherein the determining, by the magnetic induction sensor, the position of the transmitting coil in the power transmitting device configured to charge the power receiving device comprises: 

determining the position of the transmitting coil according to the magnetic field parameter of the magnet; wherein the determining the position of the transmitting coil according to the magnetic field parameter of the magnet (‘289, par. 36-38) comprises: 
determining a magnetic field component in a horizontal direction of the magnet according to the magnetic field parameter of the magnet, the magnetic field parameter of the magnet comprising a magnetic field direction and a magnetic field magnitude (‘289, par. 41, power loss and par. 64, moves vertically and horizontally); and 
determining the position of the transmitting coil according to the magnetic field component and a first mapping relationship, wherein the first mapping relationship is used to describe a mapping relationship between the magnetic field component and the position of the transmitting coil (‘289, fig. 14A show a mapping relationship between the magnetic field component and the position of the transmitting coil and par. 96) ( .
With respect to claims 8-9 and 18: Kim and Kyeong teach wherein determining, by the magnetic induction sensor, the position of the transmitting coil in the power transmitting device configured to charge the power receiving device comprises: 
(claims 8 and 18) acquiring a magnetic field parameter of the transmitting coil by a magnetic induction sensor (‘289, fig. 7, par. 72); and 

(claims 9 and 18) wherein the acquiring the magnetic field parameter of the transmitting coil by the magnetic induction sensor (‘289, fig. 7, par. 72) comprises: 
(claims 9 and 18) collecting a magnetic field parameter of a first magnetic field of the transmitting coil by the magnetic induction sensor according to a first sampling frequency, the first magnetic field being a magnetic field generated by the transmitting coil for wireless charging; and determining the magnetic field parameter of the transmitting coil according to the magnetic field parameter of the first magnetic field acquired by sampling; or (claims 9 and 18) collecting a magnetic field parameter of a second magnetic field of the transmitting coil by the magnetic induction sensor according to a second sampling frequency, the second magnetic field being another magnetic field generated by the transmitting coil in addition to the magnetic field for wireless charging; and determining the magnetic field parameter of the transmitting coil according to the magnetic field parameter of the second magnetic field acquired by sampling (‘289, fig. 8 and fig. 10, par. 75-76, power loss value, and fig. 14B for sampling magnetic field).
With respect to claims 10 and 19: Kim and Kyeong teach wherein the determining the position of the transmitting coil according to the magnetic field parameter of the transmitting coil comprises: 
determining a magnetic field component in a horizontal direction of the transmitting coil according to the magnetic field parameter of the transmitting coil, the magnetic field parameter of the transmitting coil comprising a magnetic field direction 
determining the position of the transmitting coil according to the magnetic field component and a second mapping relationship, the second mapping relationship being used to describe a mapping relationship between the magnetic field component and the position of the transmitting coil (‘289, par. 41, par. 64, fig. 14A, mapping and align to center point of transmitting coil and receiving coil, par. 96).

Allowable Subject Matter
Claims 4, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach the follow limitations:
As per claims 4 and 14: wherein the position offset indication information further comprises charging temperature indication information, the charging temperature indication information is used to indicate a temperature of the power transmitting device; and the method further comprises: detecting whether the charging temperature indication information satisfies a second predetermined condition; and adjusting the position of the transmitting coil if the charging temperature indication information satisfies the second predetermined condition; and after the adjustment of the position of the transmitting coil, re-acquiring the charging temperature indication information, re-
As per claim 20: the mobile terminal is configured to: determine, with a magnetic induction sensor, the position of the transmitting coil in the power transmitting device; determine a position adjustment parameter of the transmitting coil according to the position of the receiving coil in the power receiving device and the position of the transmitting coil, wherein the position adjustment parameter is used to indicate an adjustment direction and an adjustment distance of the transmitting coil; and transmit the position adjustment parameter to the power transmitting device; wherein the wireless charging system is configured to, upon detecting that the power receiving device is not properly placed on the power transmitting device, automatically adjust the position of the transmitting coil, such that a geometric center of the transmitting coil coincides with or approaches that of the receiving coil, thereby improving charging efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851